Citation Nr: 9902285	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, chronic undifferentiated type, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
April 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a disability rating in excess 
of 50 percent for the veterans service-connected 
schizophrenia.

In December 1993, the veteran had a hearing at the RO before 
a Member of the Board, and this case was remanded in October 
1994 for additional evidentiary development.  Under VA 
regulations, a claimant is entitled to have final 
determination of his claim made by the Board member who 
conducted a hearing.  38 C.F.R. § 20.707 (1998).  However, 
the Board member who held the veterans hearing is no longer 
with the Board.  In October 1998, the Board notified the 
veteran of this fact and gave him an opportunity to request a 
hearing before another Member of the Board.  He was informed 
that if he did not respond within 30 days, the Board would 
assume that he did not want an additional hearing.  The 
veteran did not respond.  Therefore, as the evidentiary 
development requested in the Remand has been accomplished, 
this case is ready for appellate review.

The October 1994 Remand instructed the RO to adjudicate 
intertwined issues raised by the evidence of record, those 
being entitlement to secondary service connection for hiatal 
hernia and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  These issues were denied by the RO in a March 
1996 rating decision, but the veteran was not notified of 
this decision.  These issues were again denied by the RO in a 
May 1998 rating decision, and the veteran was properly 
notified of this decision in May 1998.  Since the veteran has 
not indicated any disagreement with the ROs denial of these 
claims, these issues are not before the Board.


FINDINGS OF FACT

1.  The veterans claim that his service-connected 
schizophrenia is more severely disabling than currently 
evaluated is plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of this claim.

2.  The veterans schizophrenia is manifested by intermittent 
disturbances of mood such as increased anxiety and 
depression, crowd avoidance, and impaired affect, resulting 
in mild to moderate social and occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for his service-connected 
schizophrenia, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 50 
percent for the veterans service-connected schizophrenia, 
chronic undifferentiated type, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, and 4.130, Diagnostic Code 9204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

A July 1969 rating decision granted service connection for 
schizophrenia as the veteran was hospitalized for this 
condition eight days after his separation from service.  A 10 
percent disability rating was assigned.  He was again 
hospitalized for schizophrenia from June to October 1969 and 
from April to June 1970.  The 10 percent disability rating 
was confirmed and continued in December 1969 and August 1970 
rating decisions.  The veteran was again hospitalized for 
schizophrenia from October to November 1981, and a January 
1982 rating decision assigned a 30 percent disability rating.  
The 30 percent disability rating was confirmed and continued 
in March and June 1982 rating decisions.  The veteran was 
again hospitalized for schizophrenia from July to August 
1982, and a September 1982 rating decision assigned a 50 
percent disability rating due to the veterans need for 
recurrent hospitalization and his physicians determination 
that his psychiatric condition was slowly and progressively 
deteriorating.  The 50 percent disability rating was 
confirmed and continued in February 1983, June 1983, and June 
1984 rating decisions.  

In February 1992, the veteran submitted a statement 
indicating that he was not employed, and his flea market 
business was at a low point.  He requested increased 
compensation since he was taking medication.  He submitted a 
statement from Dr. J. Woodward, which indicated that the 
veteran had an idiopathic seizure disorder and was also 
taking medication for a psychiatric disorder.  

In April 1992, the veteran underwent a VA psychiatric 
examination.  The examiner had known the veteran since 1969.  
The veteran stated that he did pretty well as long as he took 
his medication, and he was receiving outpatient psychiatric 
treatment every four months.  He stated that he submitted a 
claim because he was taking more medication, and he did not 
feel he was getting any better.  His last hospitalization was 
6-8 years earlier.  He had been married for eighteen years.  
He last worked in a grocery store for 2½ years, but he was 
fired and/or quit in September 1991 after a disagreement with 
management.  After that, he worked in a flea market selling 
items.  The examiner noted that the veteran was neatly 
dressed, with a quiet, soft-spoken voice.  He had a rather 
flat expression.  He entered easily into conversation.  
Associative processes appeared normal.  He denied delusions 
or hallucinations.  Sensorium was intact.  The diagnosis was 
schizophrenia, controlled with medication. 

A May 1992 rating decision confirmed and continued the 50 
percent disability rating.  In an October 1992 statement, the 
veteran indicated that he deserved a 100 percent disability 
rating because his nervous medication for his seizures had 
increased.  He was seeing a doctor at the VA Medical Center 
(VAMC) in Decatur, Georgia, every four months.  In his 
substantive appeal, he again maintained that he deserved 
increased compensation since his medication had been 
increased. 

In December 1993, the veteran had a personal hearing before a 
Member of the Board at the RO.  He testified as to his prior 
treatment and hospitalization for schizophrenia, as discussed 
above.  He stated that after service he worked as a stock 
person for six years, and he quit because he wanted a daytime 
job so he could take his medication at night.  He then worked 
in a warehouse for eight years, but he was laid off when the 
company went out of business.  He then worked for a few 
months in 1989 as a custodian in a school, but he quit 
because he was nervous around children.  He then worked for 
two days at Quality Food, but he quit because he could not 
keep up with the production.  He had not worked since, but he 
felt he could do so if he did not have to deal with the 
public.  He stated that he got nervous in crowds.  He stated 
that he could not work with machinery because of his 
psychiatric medications and his nerves.  He spent his days 
reading, watching television, listening to the radio, and 
napping.  He also handled the household chores, including 
grocery shopping, since his wife worked.  He did the grocery 
shopping in the mornings, since he would feel nervous if he 
went at night when there were a lot of people there.  He had 
no difficulty sleeping at night.  He was taking Cogentin, 
Stelazine, and Thorazine on a daily basis for his psychiatric 
disorder.  He went for treatment every three months.  He 
stated that he got along pretty well with his wife.  

The veterans daughter testified that she visited him every 
2-3 days.  She indicated that he would rush her out of stores 
if there was a crowd of people there.  She did not recall him 
ever going to the mall.  She would sometimes drive for him or 
pick things up for him.  She stated that he was occasionally 
moody and would indicate that he wanted to be alone.

In October 1994, the Board remanded this case for additional 
evidentiary development.  In December 1994, the veteran 
underwent a VA psychiatric examination.  He stated that he 
could not hold onto a job.  He stated that he could not take 
the pressure or get his thoughts together when he worked at a 
grocery store for a few days one year earlier.  He was still 
married.  He stated that he got nervous and could not take 
any pressure.  He felt he could not do anything.  The 
examiner noted that the veteran was neatly dressed.  He was 
very tense, but coherent.  There were no delusional or 
hallucinatory elements.  His mood was depressed.  Sensorium 
was intact.  Diagnosis was deferred pending review of the 
veterans claims file.

In February 1995, the veteran underwent an additional VA 
psychiatric examination.  He stated that without his 
medicine, he became very tense, anxious, suspicious, and 
depressed.  As long as he took his medicine, he did pretty 
good.  He indicated that he spent his days reading, 
listening to the radio, watching television, exercising, 
looking after the house, and cooking.  The veteran was very 
quiet and solemn, but he had a pleasant manner.  Thought 
processes were normal.  There were no delusional or 
hallucinatory elements.  His mood was within normal limits.  
Sensorium was intact.  The examiner reviewed the veterans 
claims file and indicated that the veteran had no special 
skills and was apathetic and poorly motivated.  The veteran 
had maintained social adjustment for a number of years.  He 
was dependent on his medication.  He made a reasonably normal 
appearance. 

The RO obtained the veterans VA medical records covering the 
period July 1990 to July 1995.  Throughout this time period, 
the veteran received outpatient psychiatric treatment 
approximately every 3-4 months, with as long as six months 
between visits.  In January and June 1991, it was noted that 
he was working regularly and complained of no problems.  In 
September 1991, it was noted that he was working six days per 
week.  In January 1992, it was noted that he worked regularly 
and kept himself busy with work and his kids.  In August 
1992, it was noted that he was working part-time and getting 
along well on the job and with his wife.  In December 1992, 
it was noted that he was working regularly and planned to 
spend the holidays with his family.  In April 1993, it was 
noted that he was working regularly and getting along fine 
with his wife.  In August 1993, the veteran stated that he 
had retired and was keeping himself busy with housework and 
yardwork.  He complained of no problems.  In April 1994, the 
veteran stated that he was doing well and had no complaints.  
He was planning to start going to the flea market again.  In 
July 1995, the veteran indicated that he was doing well with 
no major problems.  His doctor indicated that there was no 
change, and the veteran was stable on his medication. 

A March 1996 rating decision confirmed and continued the 50 
percent disability rating.  The veteran submitted several 
statements reiterating his contention that he deserved a 
higher disability rating since he was taking more medication.  
The RO obtained his VA medical records covering the period 
March 1995 to March 1997.  These records showed outpatient 
psychiatric treatment in March and November 1995.  The 
veteran continued to indicate that he was doing well with no 
complaints, and his doctor indicated that there was no change 
in his condition.

In October 1997, the veteran underwent an additional VA 
psychiatric examination.  He had trouble expressing his 
symptoms.  He stated that he had bad nerves.  He slept 
about eight hours a day.  He denied hallucinations.  He 
indicated that he was depressed before, but never suicidal.  
He indicated that he was never paranoid.  He described 
himself as an easygoing person with no short temper.  He 
stated that he used to work in a warehouse, but he lost his 
job.  He sold some odds and ends in a flea market.  He had 
been married since 1972.  The veteran was neatly dressed.  He 
was very nervous and jittery.  He had a rather shallow, 
almost flat affect.  His mood was not depressed, but very 
anxious.  He denied auditory or visual hallucinations.  No 
suicidal or homicidal thoughts were expressed.  There was no 
psychomotor retardation.  His thinking was coherent, but 
somewhat tangential and circumstantial.  No clear-cut 
delusions were elicited, but the veteran was very vague and 
unable to provide information about the situation.  When 
asked what would happen if he did not take his medication, he 
almost went into a panic and stated that he guessed he would 
die.  He seemed to be a very dependent person, especially of 
his wife and the system.  However, he was not a recluse.  He 
stated that he had plenty of friends and family and that he 
related well.  His intellectual functioning seemed intact.

The diagnosis was schizophrenia, undifferentiated type.  The 
veteran had some problems related to the social environment 
and occupational functioning.  He had not been able to work 
for many years except for doing some odds and ends jobs.  The 
examiner indicated that the veteran mainly had negative 
symptoms of schizophrenia, such as affective flattening, 
alogia, and avolition, thought perhaps attributable to the 
use of medications that controlled his psychotic symptoms.  
For a significant portion of the years since onset of the 
veterans schizophrenia, one or more areas of functioning, 
such as work, had failed, and he had failed to achieve the 
expected level of inter-personal, academic, and occupational 
achievement.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.  It was noted that the veteran 
had moderate symptoms with flat affect and some tangential 
and circumstantial speech.  He had moderate difficulties in 
social and occupational functioning.  The severity of his 
social and industrial adaptability, which were not worse than 
before, seemed to be well compensated on his medications. 

The RO obtained the veterans VA medical records covering the 
period August 1996 to December 1997.  He received outpatient 
psychiatric treatment approximately every 3-4 months.  He had 
no particular complaints during this time period.  He spent 
time with his grandchildren, reading, and watching 
television.  He also kept busy with housework and yardwork.  
He exercised every day.  He also spent time with his brother, 
whom it was noted was living with him in July 1997.  Things 
were going well in his marriage of 24 years.  

In December 1997, the veteran underwent psychological 
testing.  He denied the presence of significant difficulty or 
symptomatology.  He was pleasant and cooperative.  His speech 
was logical and goal-directed.  His affect was within normal 
limits, and he did not appear anxious or depressed.  He 
denied hallucinations, delusions, and suicidal or homicidal 
ideations.  The results of the testing were of questionable 
validity due to possible attempts by the veteran to minimize 
his level of psychopathology and appear in an overly 
favorable light.  Only one of the ten clinical scales was 
significantly elevated, suggesting the absence of significant 
psychopathology, with exception of significant levels of 
somatic complaints and difficulties.  There did not appear to 
be ongoing psychotic symptomatology such as prominent 
delusions, hallucinations, or grossly disorganized behavior.  
The diagnosis was schizophrenia, residual type.  A GAF score 
of 70 was assigned.

In February 1998, the veteran underwent an additional VA 
psychiatric examination.  The examiner reviewed the veterans 
claims file, including his outpatient treatment records and 
the results from the psychological testing.  The examiner 
stated that the severity of the veterans psychiatric 
disorder was not worse than when he was examined in October 
1997.  The examiner concluded that the severity of the 
veterans psychiatric disorder was moderate.  This did not 
mean that he was able to return to work because he had not 
been able to work except for some odd jobs.  He mainly stayed 
home cleaning the house while his wife worked.  The examiner 
indicated that the veteran would not tolerate the stress of a 
regular 9-5 job.  He had a history of schizophrenia and 
epilepsy, so the chances that he would be employable were 
very minimal.  


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  Although 
the veteran has not expressly complained of worsening of his 
psychiatric disorder, he has stated that his medication needs 
have increased.  A claim for an increased disability rating 
is well grounded if the claimant alleges that a service-
connected condition has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board will construe his 
statements liberally and finds that he has submitted a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellants disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran several VA 
examinations and a personal hearing in accordance with his 
requests.  The RO complied with the Boards October 1994 
Remand instructions.  The veteran regularly seeks outpatient 
psychiatric treatment, and it is possible that there are 
records for VA treatment since December 1997.  However, there 
is no indication that these additional records would show any 
information different than that already of record.  There is 
extensive medical evidence associated with the claims file 
from outpatient treatment and VA examinations, and this 
evidence is more than sufficient to fairly decide the 
veterans claim.  As discussed above, the veteran was also 
provided an opportunity to request an additional hearing 
before a Member of the Board, but he failed to do so.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veterans favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veterans 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The veterans service-connected schizophrenia is evaluated 
under Diagnostic Code 9204 at 50 percent.  That rating is 
provided when the psychotic disorder results in considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (1996).  A 70 percent 
disability rating is warranted where the symptoms of the 
service-connected psychotic disorder were less than that 
required for a 100 percent disability rating, such as to 
produce severe impairment of social and industrial 
adaptability.  Id.  A 100 percent schedular evaluation was 
warranted where the evidence showed active psychotic 
manifestations of the service-connected psychotic disorder of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  Id.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
psychiatric diseases.  This amendment to the Schedule became 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, No. 96-1080 
(U.S. Vet. App. December 1, 1998); see also 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the veterans claim for an increased rating 
from November 7, 1996, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to the 
veteran, if indeed one is more favorable than the other.

Although the new regulations were not in effect when the May 
1992 rating decision was made, the RO considered the new 
regulations in a subsequent decision.  A rating decision of 
May 1998 adjudicated the appropriate disability rating for 
the veterans service-connected schizophrenia under the new 
regulations, and the supplemental statement of the case 
provided notice to the veteran and his representative of the 
new regulations.  Therefore, the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders.  The amended 
formula assesses disability according to the manifestation of 
particular symptoms, providing more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula may be more 
beneficial to a claimant if the medical evidence shows 
symptoms qualifying the claimant for a higher disability 
evaluation than that assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under the new criteria, a 50 percent disability rating is 
warranted for 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of GAF scores of 60 and 
70.  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the veterans level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regardless of which criteria are used, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 50 percent for the veterans schizophrenia.  
Neither the objective medical evidence nor the veterans 
statements regarding his symptomatology reflected any of the 
criteria commensurate with those required for a 70 percent or 
higher disability rating under the old criteria.  There was 
no evidence of severe impairment of social adaptability due 
to his psychiatric symptoms.  He has been married for 
approximately 25 years, and he consistently reports getting 
along well with his wife.  He has also reported good 
relationships with his children, grandchildren, and brother.  
He has indicated that he has many friends.  His difficulty 
dealing with crowds of people is contemplated within the 
criteria for a 50 percent disability rating (i.e., 
considerable impairment of social adaptability).  
Furthermore, the veterans complaints of difficulty dealing 
with people must be considered in light of the fact that he 
worked for many years in a flea market selling items.  This 
obviously involved extensive interaction with the public, and 
the veteran has complained of no difficulty in doing so.

The symptoms of the veterans psychotic disorder also do not 
produce severe impairment of industrial adaptability.  
Despite the onset of schizophrenia in 1969 and the resulting 
symptomatology, the veteran was able to work productively for 
many years.  Several of his jobs were relatively long-term 
(i.e., 6-8 years), and his reported reasons for leaving these 
jobs had nothing to do with his psychotic symptoms.  The 
veteran has contended inability to work since approximately 
1991, but his outpatient treatment records show reports of 
regular employment until 1993, when he indicated that he was 
retired.  At no time during his outpatient treatment did the 
veteran report his psychotic symptoms interfered with his 
occupational functioning.  

Under the new criteria, the veteran does maintain that he has 
difficulty in adapting to stressful circumstances, including 
work.  The VA examiner indicated in 1998 that the veteran 
would not be able to tolerate the stress of a regular 9-5 
job.  However, the overall disability picture does not more 
nearly approximate the 70 percent criteria such as to warrant 
an increased rating.  38 C.F.R. § 4.7 (1998).  The veteran 
has at no time exhibited suicidal ideations, obsessional 
rituals, impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene.  For the reasons 
discussed above, he clearly does not have an inability to 
establish and maintain effective relationships.  He has 
several such relationships with family members and friends.  
He exhibited speech impairment on only one VA examination out 
of eight years of outpatient treatment records and several VA 
examinations.  One occasion is insufficient to conclude that 
he intermittently experiences speech impairment; this 
appeared to be an isolated situation.  He has never 
complained of near-continuous panic or depression affecting 
his ability to function independently, appropriately, or 
effectively.  In fact, he functions extremely well 
independently and runs his household effectively while he 
wife works.  Accordingly, the Board concludes that the 
overall disability picture does not more nearly approximate 
the 70 percent criteria such as to warrant an increased 
rating, and it does not even approach the symptomatology 
required for a 100 percent evaluation. 

This conclusion is supported by the GAF scores, which reflect 
mild to moderate symptoms, consistent with no more than a 50 
percent disability rating.  He experiences no delusions or 
hallucinations.  He has not been hospitalized for his 
schizophrenia since 1982.  He seeks outpatient psychiatric 
treatment on a regular basis, with no unscheduled treatment.  
Although it may be true that the dosage of his psychotropic 
medications have increased in recent years, the fact remains 
that these medications have effectively controlled his 
psychotic symptoms.  The severity of his schizophrenia has 
been stable since at least 1990, as evidenced by the 
outpatient treatment records and VA examinations.  The fact 
of increased medication alone does not warrant assignment of 
a higher disability rating according to the rating criteria. 

The evidence does not show that the criteria for a disability 
rating in excess of 50 percent have been met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veterans 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability.  As indicated above, he has not 
experienced any increased psychotic symptomatology such as 
hallucinations or delusions; he has mild to moderate social 
and occupational impairment; and he has not required any 
unscheduled outpatient treatment or hospitalization.  Neither 
criteria for rating mental disorders is more beneficial to 
the veteran, and the preponderance of the evidence is against 
assignment of a disability rating in excess of 50 percent for 
schizophrenia, chronic undifferentiated type, under 
Diagnostic Code 9204 regardless of which criteria are used.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia, chronic undifferentiated type, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
